Title: I. Projet of a Treaty Submitted by the American Commissioners, [March–April 1786]
From: American Commissioners
To: 


Draught of a treaty of Amity and Commerce between her Majesty the Queen of Portugal
   
   N. 1e

 and the United States of America.
The Parties being willing to fix in a permanent and equitable manner the rules to be observed in the Commerce they desire to establish between their respective Countries, have judged that the said end cannot be better obtained than by taking the most perfect equality and reciprocity for the Basis of their agreement. On these principles after mature deliberation, they have agreed to the following Articles.
Art: 1st. There shall be a firm, inviolable, and universal Peace and sincere friendship
   
   N. 2e

 between Her Majesty the Queen of Portugal, her Heirs, successors, and subjects on the one Part and the United States of America and their Citizens on the other, without exceptions of Persons or Places.
Art. 2d. The subjects of Her Majesty the Queen of Portugal may frequent all the coasts and Countries
   
   N. 3e

 of the United States of America and reside and trade there in all sorts of Produce manufactures N. 4e and Merchandize;
   
   N. 4e

 and shall pay within the said United States no other or greater Duties charges or fees whatsoever than the most favoured nations are or shall be obliged to pay: and they shall enjoy all the rights, privileges and exemptions in navigation and commerce which the most favoured Nation does or shall enjoy.
Art. 3d. In Like Manner the Citizens of the U.S. of America may frequent all the Coasts and Countries of her Majesty the Queen of Portugal in
   
   N. 5me

 and reside and trade there in all sorts of Produce Manufactures and Merchandize; and shall pay in the dominions of her said Majesty no other or greater duties, charges or fees whatsoever than the most favoured Nation is or shall be obliged to pay, and they shall enjoy all the rights, privileges and exemptions in navigation and Commerce, which the most favoured nation does or shall enjoy.
Art. 4th. More especially each Party shall have a right to carry any kinds of Produce Manufactures and Merchandize
   
   N. 6me

 of whatever place they be the growth or Manufacture in their own or any  other vessels to the ports of the Dominions of the other before described where it shall be lawful for all persons freely to purchase them and thence to take produce Manufacture and merchandize of whatever place or growth which all persons shall in Like Manner be free to sell them, paying in both cases such duties, Charges
   
   N. 7me

 and fees only as are or shall be paid by the most favoured Nation.
Nevertheless, each Party reserves
   
   N. 8me

 to itself the right where any Nation restrains the transportation of merchandize to the Vessels of the Country of which it is the growth or manufacture to establish against such Nation retaliating regulations: and also the right to prohibit in their respective Countries the exportation or importation of any species of goods or Commodities whatsoever, when reasons of state shall require it. In this case the subjects or Citizens of either of the Contracting parties shall not import or export the Merchandize prohibited by the other but if one of the Contracting parties, permits any Person of their own or any other Nation to import or export the same Merchandize the Citizens or subjects of the other shall immediately enjoy the same Liberty.
Art. 5th. All Merchants, commanders of Vessels and other subjects and Citizens of each party shall have free liberty, in all places within the dominion or jurisdiction of the other, to manage their own business themselves or to employ whomsoever they please to manage the whole or any part thereof for them, and shall not be obliged to make use of any interpreter broker
   
   N. 9me

, or other person whatsoever, nor to pay them any salary or fees, unless they chuse to make use of them. Moreover they shall not be obliged in loading or unloading their Vessels to make use of those workmen who may be appointed by public Authority for that purpose, but it shall be entirely free for them to load or unload them by themselves, or to make use of such persons in loading or unloading them as they shall think fit, without paying any fees or salary to any other whomsoever. Neither shall they be forced to unload any sort of Merchandize into any other Vessels, or to receive them into their own, or to wait for their being loaded longer than they please.
Art. 6. That the Vessels of either party loading within the ports or jurisdiction of the other may not be uselesly harrassed or detained, it is agreed that all examinations of goods required by the Laws shall be made before they are laden on board the vessel and that there shall be no examination after, nor shall the Vessel be searched at any time unless articles shall have been laden therein clandestinly and illegally in which case the person by whose order  they were carried on board, or who carried them without order, shall be liable to the laws of the land in which he is. But no other person shall be molested, nor shall any other goods nor the Vessel be seized or detained for that Cause.
Art. 7. Each party shall endeavour by all the means in their power to protect and defend all the Vessels and other effects belonging to the subjects or the Citizens of the other, which shall be within the extent of their Jurisdiction by sea or by land; and shall use all their efforts to recover and cause to be restored to the right owners their Vessels and effects which shall be taken from them within the extent of their said Jurisdiction.
Art. 8. The Vessels of the subjects or Citizens of either party coming on any coast belonging to the other
   
   N. 10me

 but not willing to enter into port, or being entered into port and not willing to unload their Cargoes or break bulk shall have liberty to depart and to persue their Voyage without molestation, and without being obliged to pay any duties, charges, or fees whatever
   
   N. 11

 nor to render an account of their Cargo.
Art. 9th. When any Vessel of either party shall be wrecked, foundered, or otherwise damaged on the Coasts or within the dominions of the other, their respective subjects or Citizens shall receive, as well for themselves as for their Vessels and effects the same assistance which would be due to the Inhabitants of the Country where the Damage happens, and shall pay the same Charges and dues only as the said Inhabitants would be subject to pay in a like case and if the operations of repair shall require that the whole or any part of their Cargo be unladed, they shall pay no duties, Charges or fees, on the part which they shall relade and carry away. The ancient and barbarous right to wrecks of the sea shall be entirely abolished, with respect to the subjects or Citizens of the two Contracting Parties.
Art. 10th. The Citizens or Subjects of each Party shall have power to dispose of their personal goods within the jurisdiction of the other by testament, donation, or otherwise: and their representatives, being subjects or Citizens of the other party, shall succeed to their said personal Goods, whether by testament, or ab intestato, and may take possession thereof either by themselves or by others acting for them, and dispose of the same at their will, paying such dues only as the Inhabitants of the Country wherein the said goods are shall be subject to pay in like Cases, and in case of the absence of the Representative such care shall be taken  of the said goods and for so long a time as would be taken of the goods of a Native in like case untill the lawful owner may take measures for receiving them and if question shall arise among several claimants to which of them the said goods belong the same shall be decided finally by the laws and judges of the land wherein the said goods are. And where on the death of any person holding real estate within the limits of the one party such real estate would by the laws of the Land Descend on a Citizen or Subject of the other were he not disqualified by alienage, such subject or Citizen shall be allowed a reasonable time to sell the same and to withdraw the proceeds without molestation.
Art. 11th. The most perfect freedom of Conscience and of worship is granted to the Citizens or subjects of either party within the jurisdiction of the other, without being liable to molestation in that respect for any cause other than an insult on the religion of others:
   
   N. 12

 Moreover when the subjects or Citizens of the one party shall die within the jurisdiction of the other, their Bodies shall be buried in the usual burial grounds or other decent and suitable places, and shall be protected from Violation or disturbance.
Art. 12th. If one of the contracting parties should be engaged in a War with any other power the free intercourse and commerce of the subjects or Citizens of the party remaining neuter with the belligerent powers shall not be interrupted. On the Contrary in that Case, as in full peace the vessels of the neutral Party, may navigate freely to and from the ports and on the Coasts of the belligerent Parties, free Vessels making free goods, insomuch that all things shall be judged free which shall be on board any vessel
   
   N. 13

 belonging to the neutral party, although such things belong to an enemy of the other, and the same freedom shall be extended to persons who shall be on board a free Vessel, although they should be enemies to the other party, unless they be soldiers in actual service of such enemy; on the other hand enemy Vessels shall make enemy goods, insomuch that whatever shall be found in the Vessels of an Enemy shall be confiscated without distinction; except such goods and merchandize as were put on board such Vessel before the declaration of War or within six months after it, which shall be free.
Art. 13th. And in the same case of one of the Contracting parties being engaged in a War
   
   N. 14

 with any other power, to prevent all the difficulties and misunderstandings that usually arise respecting  the merchandize heretofore called contraband, such as Arms, ammunition and military stores of every kind, no such Articles carried in the Vessels or by the subjects or Citizens of one of the parties to the Enemies of the other shall be deemed contraband so as to induce confiscation or condemnation and a loss of property to individuals, nevertheless it shall be lawful to stop such Vessels, and to make them unlade such articles in the nearest port, putting them under safe keeping; or to detain them for such length of time as the Captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding; paying however a reasonable Compensation for the loss such arrest shall occasion to the proprietors: or it shall be allowed to use in the service of the Captors the whole or any part of the military stores so detained, paying the owners the full value of the same to be assertained by the current price at the place of its destination. In case any Vessel shall be so stopped for articles deemed contraband if the master will deliver out the goods supposed to be of contraband Nature, he shall be admitted to do it, and the Vessel shall not in that case be carried into any port, nor further detained, but shall be allowed to proceed on her voiage nor shall any such articles be subject to be taken or delayed in any case if they be not in greater quantity than may be necessary for the use of the ships, or of the persons in it.
Art. 14th. And in the same case where one of the parties is engaged in war with another power that the Vessels of the neutral party may be readily and certainly known, it is agreed that they shall be provided with sea-letters or passports which shall express the name, the property and burthen of the vessel, as also the name and dwelling of the master, which passports shall be made out in good and due forms (to be settled by Convention between the parties whenever occasion shall require) shall be renewed as often as the vessel shall return into port and shall be exhibited whensoever required as well in the open sea as in port. But if the said vessel be under convoy of one or more Vessels of War belonging to the neutral party, the simple declaration of the Officer commanding the Convoy that the said vessel belongs to the party of which he is, shall be considered as establishing the fact, and shall relieve both parties from the trouble of further examination.
Art. 15th. And to prevent entirely all disorder and violence in such cases, it is stipulated, that when the vessels of the neutral  Party sailing without convoy, shall be met by any Vessel of War, public or private of the other party, such vessel of War shall not approach within Cannon shot of the said neutral Vessel, nor send more than two or three men in their boat on board the same to examine her sea-letters or pass-ports and all persons belonging to any vessel of War public or private who shall molest or injure in any manner whatever the people, vessels or effects of the other party shall be responsible in their persons and property for damages and interest, sufficient security for which shall be given by all Commanders of private armed Vessels before they are Commissioned.
Art. 16th. It is agreed that the subjects or Citizens of each of the contracting parties their vessels and effects shall not be liable to any embargo or detention on the part of the other for any military expedition or other public or private purpose whatsoever and in all cases of seisure, detention, or arrest for debts contracted, or offences committed by any Citizen or subject of the one party within the Jurisdiction of the other, the same shall be made and prosecuted by order and authority of law only, and according to the regular course of proceedings usual in such cases.
Art. 17. If any Vessel or effects of the neutral Power be taken by an Enemy of the other or by a pirate, and retaken by that other they shall be brought into some port of one of the parties and delivered into the Custody of the officers of that port in order to be restored entire to the true proprietor as soon as due proof shall be made concerning the property thereof.
Art. 18th. If the Citizens or Subjects of either party, in danger from tempests, pirates enemies or other accident, shall take refuge with their Vessels or effects within the harbours or jurisdiction of the other, they shall be received protected and treated with humanity and kindness and shall be permitted to furnish themselves at reasonable prices with all refreshments provisions and other things necessary for their sustenance, health, and accomodation and for the repair of their vessels.
Art. 19th. The Vessels of War publick and private of both parties, shall carry freely wheresoever they please the Vessels and effects taken from their enemies without being obliged to pay any duties
   
   N. 15

, charges or fees to officers of admiralty, of the customs, or any others, nor shall such prizes be arrested, searched, or put under legal process when they come to and enter the ports of the other party, but may freely be carried out again at any time by  their captors to the places expressed in their Commissions, which the Commanding officer of such vessels shall be obliged to shew, [but no vessel
   
   N. 16

 which shall have made prizes on the subjects of His Most Christian Majesty the King of France shall have a right of assylum in the ports or havens of the said U. S. and if any such be forced therein by tempest or dangers of the sea, they shall be obliged to depart as soon as possible according to the tenor of the treaties existing between His said Most Christian Majesty and the said United States.]
Art. 20th. No Citizen or Subject of either of the Contracting parties shall take from any power with which the other may be at War any Commission or Letter of Marque for arming any Vessell to act as a Privateer against the other on pain of being punished as a pirate, nor shall either party hire, Lend or give any part of their naval, or military force to the enemy of the other to aid them offensively or defensively against that other.
Art. 21st. If the two contracting parties should be engaged in a War against a Common Enemy the following points shall be observed between them. 1st. If a Vessel of one of the parties retaken by a privateer of the Other shall not have been in possession of the Enemy more than twenty four hours, she shall be restored to the first owner, for one third of the Value of the vessel and Cargo, but if she shall have been more than twenty four hours in possession of the Enemy she shall belong wholly to the recaptors. 2d. If in the same case the recapture were by a public Vessel of War of the one party restitution shall be made to the owner for one thirtieth part of the Value of the Vessel and Cargo, if she shall not have been in possession of the Enemy more than twenty four hours; And one tenth of the said value where she shall have been longer: Which sums shall be destributed in gratuities to the recaptors. 3d. The restitution in the Cases aforesaid shall be after due proof of property and surety given for the parts to which the recaptors are entitled. 4th. The Vessels of War public and private of the two parties shall be reciprocally admitted with their prizes into the respective ports of each, but the said prizes shall not be discharged, nor sold there untill their legality shall have been decided according to the Laws and regulations of the state to which the Captor belongs. 5th. It shall be free to each party to make such regulations as they shall judge necessary for the Conduct of their respective Vessels of War public and private, relative to the vessels which they shall take and carrey into the ports of the two parties.


Art. 22d. Where the parties shall have a common Enemy, or shall both be neutral, the Vessels 
   
   N. 17

 of war of each shall upon all occasions take under their protection the Vessels of the other going the same Course, and shall defend such Vessels as long as they hold the same Course against all force and Violence in the same manner as they ought to protect and defend vessels belonging to the party of Which they are.
Art 23d. If war should arise between the two contracting parties, the Merchants of either Country then residing in the other shall be allowed to remain nine months to collect their debts 
   
   N. 18

 and settle their affairs and may depart freely, carrying off all their effects, without molestation or hindrance: and all Women and Children, scholars of every faculty, cultivators of the Earth, artizans, Manufacturers and fishermen unarmed, and inhabiting unfortified Towns, Villages or places, and in general all others, whose occupations are for the common subsistance and benefit of Mankind shall be allowed to continue their respective employments, and shall not be molested in their persons, nor shall their houses or goods be burnt or otherwise destroyed, nor their fields wasted by the armed force of the Enemy into whose power by the events of war, they may happen to fall: but if any thing is necessary to be taken from them for the use of such armed force, the same shall be paid for at a reasonable price and all Merchant and trading Vessels employed in exchanging the products of different places and thereby rendering the necessaries, conveniencies and Comforts of human Life more easy to be obtained and more general, shall be allowed to pass free and unmolested, and neither of the contracting Powers shall grant or issue any Commission to any private armed Vessels empowering them to take or destroy such trading Vessels or interrupt such Commerce.
Art. 24th. And to prevent the destruction of prisoners of War by sending them into distant and inclement Countries, or by crouding them into close and noxious places, the two contracting Parties solemnly pledge themselves to each other and to the World that they will not adopt any such practice. That neither will send the prisoners whom they may take from the other into the East Indies, or any other parts of Asia or africa: but that they shall be placed in some part of their dominions in Europe or America in wholesome situations, that they shall not be confined in dungeons, prison-ships, nor prisons, nor be put into Irons, nor bound, nor otherwise restrained in the use of their limbs, that the officers shall  be enlarged on their paroles within convenient districts and have comfortable Quarters and the Common Men be disposed in cantonments open and extensive enough for air and exercise, and lodged in barracks as roomly and good as are provided by the party in whose power they are for their own troops, that the officers shall also be daily furnished by the party in whose power they are with as many rations and of the same articles and Quality, as are allowed by them, either in kind or by commutation to officers of equal rank in their own Army, and all others shall be daily furnished by them with such ration as they allow to a common soldier in their own service, the Value whereof shall be paid by the other party on a mutual adjustment of accounts for the subsistance of prisoners at the close of the War, and the said accounts shall not be mingled with or sett off against any others nor the balances due on them be withheld as a satisfaction or reprisal for any other article or for any other cause real or pretended whatever, that each party shall be allowed to keep a Commissary of Prisoners of their own appointment with every seperate cantonment of prisoners in possession of the other, which Commissary shall see the Prisoners as often as he pleases, shall be allowed to receive and distribute whatever Comforts may be sent to them by their friends and shall be free to make his reports in open Letters to those who employ him. But if any officer shall break his parole, or any other Prisoner shall escape from the limits of his cantonment after they shall have been designated to him, such Individual officer or other prisoner shall forfeit so much of the benefit of this Article as provides for his enlargement on parole or cantonment. And it is declared that neither the pretence that War disolves all treaties, nor any other whatever shall be considered as annulling or suspending this and the next preceding article, but on the contrary that the state of War is precisely that for which they are provided, and during which they are to be as sacredly observed as the most acknowledged articles in the law of nature or Nations.
Art. 25th. The two contracting parties grant to each other the liberty of having each in the ports of the other, Consuls, Vice Consuls, agents and Commissaries of their own appointment whose functions shall be regulated by particular agreement whenever either party shall chuse to make such appointment, but if any such Consuls shall exercise Commerce they shall be submitted to the same laws and usages to which the private Individuals of their nation are submitted in the same place.

Art. 26. If either party shall hereafter grant to any other nation any particular favor in navigation or Commerce, it shall immediately become common to the other party, freely where it is freely granted to such other nation, or on yielding the compensation where such nation does the same.
Art. 27th. Her Majesty the Queen of Portugal and the United States of America
   
   N. 19

 agree that this treaty shall be in force during the term ofyears from the exchange of ratifications and if the expiration of that term should happen during the course of a War between them then the articles before provided for the regulation of their Conduct during such a War shall continue in force untill the conclusion of the treaty which shall reestablish Peace and that this treaty shall be ratified on both sides and the ratifications exchanged within one year from the Day of its signature.
